DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, 13-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of U.S. Patent No. 11,378,204. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4-11 in US 11,378,204 anticipate the claim language of claims 1, 4-10, 13-16 and 18-20 in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the longitudinal axis" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentz US 2003/0025059 (hereinafter Valentz).

    PNG
    media_image1.png
    690
    780
    media_image1.png
    Greyscale

Re. Cl. 1, Valentz discloses: A pipe support system (Fig. 2) comprising: a pair of leg supports (42, 22, 26, 32 Fig. 2) spaced a distance apart from one another (see Fig. 2), wherein each of the pair of leg supports comprises an elongated base (see annotated figure 2, 32, 22, 26 and underlying portion of base 12) coupled to an end of a column (see Fig. 2), and wherein the elongated base has a length that is greater than or equal to a distance between the pair of leg supports (Paragraph 00254, Lines 1-4, by the base 10 having a length of 10 inches and a width of 8 inches, the length of the elongate base is greater than the spacing between the legs as represented by 34 for example); a support platform (see annotated figure 2) coupled to each column of the pair of leg supports (see Fig. 2, via 52); and one or more rollers rotationally coupled to the support platform (40, Fig. 2).
Re. Cl. 4, Valentz discloses: a height of the support platform along the columns is adjustable (see Fig. 2, via adjusting 54).
Re. Cl. 5, Valentz discloses: the height of the support platform is a first height (see Fig. 2), and wherein the pipe support system further comprises a strut (34, Fig. 2) coupled to each column of the pair of leg supports at a second height (see Fig. 2).
Re. Cl. 6, Valentz discloses: the second height of the strut is fixed (see Fig. 2).
Re. Cl. 7, Valentz discloses: the strut and the support platform have a substantially similar cross-sectional profile (see Fig. 2, the strut 34 and the annotated support platform have a substantially similar rounded profile).
Re. Cl. 8, Valentz discloses: the support platform is disposed on a side of the columns (see Fig. 2, inside of the columns).
Re. Cl. 9, Valentz discloses: the elongated base is removably coupled to the column (see Fig. 2, 42 is a threaded rod and can be removed from 22/26 by removing nut 48).
Re. Cl. 10, Valentz discloses: the support platform and the one or more rollers are co-axial (see Fig. 2).
Re. Cl. 11, Valentz discloses: the elongated base is configured to gravitationally rest directly on an underlying surface and wherein, when the elongated base is resting on the underlying surface, the column extends opposite the underlying surface (see Fig. 2 and 4, the base is configured to rest on a supporting surface with the column extending upwards oppositely).
Re. Cl. 12, Valentz discloses: the elongated base comprises a length and a width (see Fig. 2 and Paragraph 0025, Lines 1-4), wherein the width extends in a direction parallel to the longitudinal axis of the support platform (see Fig. 2), and wherein the length is greater than the width (see Fig. 2; Paragraph 0025, Lines 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valentz in view of Farley US 1541129 (hereinafter Farley).
Re. Cl. 13, Valentz discloses: A pipe support system (Fig. 2) comprising: a first leg support (see Fig. 2, left 42, 26, 22, 32 and underlying base portion 12) including: a first column (left 42); and a first elongated base (22, 26, 32 and underlying base portion 12 as shown in annotated figure 2) coupled to a first end of the first column (see Fig. 2); a second leg support (see Fig. 2, right 42, 26, 22, 32 and underlying base portion 12) including: a second column (right 42, Fig. 2); and a second elongated base (22, 26, 32 and underlying base portion 12) coupled to a second end of the second column (see Fig. 2); a support platform (see annotated figure 2) coupled to the first column and the second column (see Fig. 2, via 52, 54); a roller co-axially coupled to the support platform (40, Fig. 2).
Re. Cl. 14, Valentz discloses: the first column and the second column are parallel (see Fig. 2, 42’s are vertically parallel).
Re. Cl. 15, Valentz discloses: the first elongated base and the second elongated base extend in a direction that is orthogonal to the first column (see Fig. 2, portions 32 and the base portion underlying 32 extend horizontally orthogonal from 42). 
Re. Cl. 16, Valentz discloses: a strut (34, Fig. 2) coupled to the first column and the second column (see Fig. 2).
Re. Cl. 17, Valentz discloses: the strut and the support platform are parallel (see annotated figure 2).
Re. Cl. 18, Valentz discloses: A pipe support system (Fig. 2) comprising: a pair of leg supports (42s, 22s, 26s, 32s and underlying portions of base 12 as shown in annotated figure 2) spaced apart from one another (see Fig. 2, via 34), wherein each of the pair of leg supports comprises a column (42, Fig. 2) coupled to an elongated base (portions 22, 26, 32 and the underlying portion of base 12 as shown in annotated figure 2); a support platform (see annotated figure 2) coupled to each column of the pair of leg supports (see Fig. 2); a roller (40, Fig. 2) co-axially coupled to the support platform (see Fig. 2 and 4).
Re. Cls. 2-3, 13 and 18-20, Valentz does not disclose one or more disks rotationally coupled to the support platform and slidable along the support platform (Cl. 2), the one or more rollers comprises at least two rollers and the one or more disks are disposed between the at least two rollers (Cl. 3), at least one disk co-axially coupled to the support platform; and at least two rollers co-axially coupled to the support platform, wherein the at least one disk is disposed between the at least two rollers and wherein the at least one disk extends radially from the support platform farther than the at least two rollers (Cl. 13), at least two rollers co-axially coupled to the support platform; and at least one disk co-axially coupled to the support platform and disposed between two rollers of the at least two rollers, wherein the at least one disk extends radially from the support platform farther than the at least two rollers (Cl. 18), each of the at least two rollers is independently rotatable around the support platform (Cl. 19) or each of the at least two rollers is independently slidable along the support platform (Cl. 20). Farley discloses a pipe support system (Fig. 2) which includes a support platform (6, 6’ Fig. 2) that is coupled to a pair of legs (1, Fig. 2) and supports or more rollers (10s, Fig. 2).  Re. Cl. 2, Farley discloses one or more disks (8, Fig. 2) rotationally coupled to the support platform and slidable along the support platform (see Fig. 2, there is illustrated spacing between 8 and 10 and then between 10 and 1, therefore the disks 8 can slid along the platform laterally within those spaces).  Re. Cl. 3, Farley discloses the one or more rollers comprises at least two rollers (see 10s, Fig. 2) and the one or more disks are disposed between the at least two rollers (see Fig. 2, 8s between 10s).  Re. Cl. 13, Farley discloses at least one disk (8, Fig. 2) co-axially coupled to the support platform (see Fig. 2); and at least two rollers co-axially coupled to the support platform (10s, Fig. 2), wherein the at least one disk is disposed between the at least two rollers (see Fig. 2, 8s between 10s) and wherein the at least one disk extends radially from the support platform farther than the at least two rollers (see Fig. 2).  Re. Cl. 18, Farley discloses at least two rollers co-axially coupled to the support platform (10s, Fig. 2); and at least one disk (8s, Fig. 2) co-axially coupled to the support platform and disposed between two rollers of the at least two rollers (see Fig. 2), wherein the at least one disk extends radially from the support platform farther than the at least two rollers (see Fig. 2).  Re. Cl. 19, Farley discloses each of the at least two rollers is independently rotatable around the support platform (see Fig. 2, by having 10s separate and not joined, they are independent rotatable around 6).  Re. Cl. 20, Farley discloses each of the at least two rollers is independently slidable along the support platform (see Fig. 2, by having spacing between 10s and 1 and 10s and 8, the rollers 10 are slidable laterally along 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller of Valentz to have the configuration of Farley since Farley states that such a modification provides excellent results and will permit any necessary amount of longitudinal movement of the pipe without danger of injuring any insulating covering with which the pipe may be provided (Lines 71-79)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klucznik US 6332595, Kowaleski US 8052098 and Mondello US 7527227 disclose other known pipe supporting systems which are particularly relevant to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632